IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-60106
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

IRBY LEWIS CHANDLER,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                     USDC No. 3:00-CR-85-ALL-P
                        --------------------
                          January 10, 2002
Before DAVIS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Irby Lewis Chandler has

requested leave to withdraw as counsel and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).      Chandler

has not filed a response.   Our independent review of the brief

and record discloses no nonfrivolous issue related to the

sufficiency of the evidence or sentencing.   Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities, and the appeal is

DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.